DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30, 33-40, 44 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,732,573 to Sexton.  With respect to claims 30 and 33-37, Sexton shows the claimed limitations of a bed sheet comprising a performance fabric (20) having a plurality of ventilation ports (21), wherein the bed sheet extends from a top end to an opposite bottom 

end and has opposite first and second side surfaces that each extend between the top and bottom ends (see Figures 3 & 4; column 3, lines 52-67 and column 4, lines 1-54), the bed sheet being seamless from the top surface to the bottom surface and from the first side surface to the second side surface (see Figures 3 & 4 and column 3, lines 52-63); wherein the ventilation ports (21) are arranged in parallel columns that are spaced apart from one another, each of the columns comprising a plurality of the ventilation ports, each of the columns extending from the top end to the bottom end; one of the ventilation ports (21) in a first one of the columns intersects a first transverse axis that extends from the first side surface to the second side surface; and one of the ventilation ports (21) in a second one of the columns intersects a second transverse axis that extends from the first side surface to the second side surface; wherein the second one of the columns is adjacent to the first one of the columns; and wherein the second transverse axis extends parallel to the first transverse axis (see Figures 3 & 4; column 3, lines 52-65 and column 4, lines 22-24).
	With respect to claims 38-40, Sexton further teaches a condition wherein the fabric comprises “between about 75 and about 125 grams per square meter”, “between about 90 and about 110 grams per square meter”, and “110 grams per square meter” (see column 4, lines 1 & 52-54).  With respect to claim 44, Sexton further teaches a condition wherein the fabric comprises a material selected from a group consisting of acrylic, acetate, cotton, linen, silk, polyester, wool, nylon, rayon, spandex, lycra, hemp, manmade materials, natural materials and blends or combinations thereof (see column 4, lines 1, 30-31 & 36).


	With respect to claim 50, Sexton shows the claimed limitations of a bed sheet comprising a knitted performance fabric (20) having a plurality of strands that are adapted to form a plurality of openings (21) in the fabric (see Figures 3 & 4; column 3, lines 52-67 and column 4, lines 1-3 & 36-52), wherein the fabric comprises grams per square meter greater than about 100 (see column 4, lines 1 & 52-54), and wherein the bed sheet extends from a top end to an opposite bottom end and has opposite first and second side surfaces that each extend between the top and bottom ends, the bed sheet being seamless from the top surface to the bottom surface and from the first side surface to the second side surface (see Figures 3 & 4 and column 3, lines 52-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 


skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton ‘573 in view of U.S. Pat. No. 5,065,600 to Byles.  Sexton disclose the use of a warp knitted performance fabric as opposed to a circular knitted performance fabric as claimed.  Byles provides the basic teaching that fabrics which are equivalent to a warp knitted fabric “may be produced as well by weaving or circular (weft) knitting” (see column 4, lines 21-26).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to replace the warp knitted performance fabric of the bed sheet of Sexton with a circular knitted performance fabric, since such a modification would have been generally considered as a substitution of art-recognized equivalents as taught by Byles.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton ‘573 in view of U.S. Pat. No. 8,506,749 to Colasanto et al.  Sexton does not specifically disclose a condition wherein the performance fabric comprises an air permeability “between about 600 cubic feet per minute (cfm) and about 900 cfm”, “between about 700 cubic feet per minute (cfm) and about 750 cfm”, and is “greater than 736 cubic feet per minute.”  Colasanto et al. provide the basic teaching of a fabric web which may be knitted, and which “has an air permeability from 0.2 to 800 cfm/ft2” (see column 1, lines 16-20 and column 5, lines 21-31 & 43-50).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the bed sheet of Sexton with an air permeability which is between about 600 cubic feet per minute (cfm) and about 900 cfm, is between about 700 cubic feet per 

minute (cfm) and about 750 cfm, and is greater than 736 cubic feet per minute, since the use of a knitted fabric having this level of air permeability is well known in the art as taught by Colasanto et al.

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton ‘573.  Sexton does not specifically disclose the bed sheet having a width from the first side surface to the second side surface “that is at least 76.5 inches” and “that is about 102 inches.”  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bed sheet of Sexton with a width from the first side surface to the second side surface that is at least 76.5 inches and that is about 102 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Amendment
	In response to Applicant’s arguments on page 6 of the amendment with respect to the objection to the specification and the claim rejections under 35 U.S.C. § 112, the examiner respectfully agrees.  Accordingly, this objection and these claim rejections have been respectfully withdrawn.
	Furthermore, the terminal disclaimer filed concurrently with Applicant’s amendment has been approved; hence, the claim rejections on the ground of nonstatutory double 
	Lastly, Applicant’s arguments on pages 7 and 8 of the amendment with respect to the claim rejections under 35 U.S.C. § 102 and under 35 U.S.C. § 103 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious before the effective filing date of the claimed invention to provide the bed sheet of Sexton ‘573 with a performance fabric comprising “more than 40 of the ventilation ports per square inch” as particularly recited in dependent claim 32 (please also refer to column 2, lines 24 & 25 of Sexton ‘573).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Alletto ‘186, Alletto, Jr. ‘937, Alletto, Jr. ‘337, Alletto, Jr. ‘045, Alletto ‘647, Alletto, Jr. ‘005 and Alletto, Jr. ‘257. 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673